Citation Nr: 0723219	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  00-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial evaluation for a service-
connected left shoulder disability, currently evaluated 30 
percent disabling.  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Procedural History

The veteran served on active duty from January 1974 to 
January 1978.

In March 2000, the RO received the veteran's claim of 
entitlement to service connection for a left shoulder 
condition.  The September 2000 rating decision granted the 
veteran's claim and a 10 percent disability rating was 
assigned effective March 6, 2000.  The veteran disagreed with 
the rating assigned in the September 2000 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2000.  

In a January 2002 rating decision, the RO assigned an 
increased disability rating of 20 percent effective as of 
November 14, 2000.  In an August 2002 rating decision, the RO 
increased the veteran's disability rating to 30 percent 
effective April 10, 2002.    

In September 2003, the Board remanded the case to the RO.  
The RO subsequently readjudicated the case, continuing the 30 
percent disability rating in an April 2004 supplemental 
statement of the case (SSOC).  

In a June 17, 2004 decision, the Board denied the veteran's 
claim.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a decision dated March 19, 2007, the Court vacated the 
Board's June  2004 decision and remanded this matter to the 
Board for development consistent with the Court's findings. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

The Board's June 2004 decision also denied the veteran's 
claim of entitlement to service connection of a left hand 
disability.   In the Court's March 2007 decision it was found 
that the veteran did not raise any arguments to the Court 
concerning the denial of that claim.  Accordingly, that 
matter was deemed abandoned by the Court.  The Board decision 
as to that issue is therefore final.  See 38 C.F.R. § 20.1100 
(006).  

In February 2007, the veteran submitted claims of entitlement 
to service connection of a left knee condition, hearing loss, 
tinnitus and a right shoulder condition claimed as secondary 
to his service-connected left shoulder condition.  The 
veteran also filed a claim of entitlement to total disability 
based upon individual unemployability due to service-
connected disabilities (TDIU).  To the Board's knowledge, the 
RO has not yet had an opportunity to adjudicate these claims.  
Accordingly, they are referred to the RO for appropriate 
action.  


REMAND

The veteran is seeking an increased disability rating for his 
service-connected left shoulder condition, currently 
evaluated as 30 percent disabling.  In its March 2007 
decision, the Court vacated the Board's June 2004 decision 
and remanded the matter to the Board for further development.  
Specifically, the Board was directed to consider whether or 
not the veteran is entitled to a separate disability rating 
for arthritis.  

In that regard, the Board notes that there is some remote 
history of surgical treatment of degenerative joint disease, 
but November 2000 and April 2002 medical records are somewhat 
equivocal as to the existence of x-ray evidence of arthritis 
or a current diagnosis of degenerative joint disease.  
Accordingly, the matter of whether there is in fact arthritis 
of the left shoulder is a medical question which remains to 
be resolved.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).   

In February 2007 correspondence, the veteran noted that the 
condition of his left shoulder had worsened.  The most recent 
treatment records for the veteran's condition are dated in 
April 2002.  

It is obvious that the record is incomplete in this case.  
The Board believes that in order to comply with the March 
2007 Order of the Court, it must attempt to obtain updated 
treatment records from the veteran prior to undertaking the 
readjudication directed in the Court's March 2007 decision.

Accordingly, the case is REMANDED for the following action:

1.  VBA must contact the veteran in 
writing and request that he provide any 
and all updated treatment records showing 
the current condition of his left 
shoulder.  Any records so obtained should 
be associated with the veteran's VA claims 
folder.  

2.  Following completion of the foregoing 
and any other development that it deems 
necessary, to include scheduling the 
veteran for a medical examination, VBA 
should readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



